PER CURIAM. This petition seeks belated appeal of a judgment and sentence. Although a timely notice of appeal was originally filed and docketed in this Court as case number 1D16-4231, appellate counsel failed to file the initial brief, and the result was dismissal of the direct appeal. Accordingly, we grant the petition, reinstate petitioner’s appeal in case number 1D16-4231, and relinquish jurisdiction to the lower court for a period of thirty days to appoint substitute appellate counsel in that proceeding. Substitute counsel shall have thirty days from the date of appointment by the lower court within which to ensure transmittal of the record on appeal to this Court and thirty days thereafter in which to file appellant’s initial brief. ROWE, MAKAR, and JAY, JJ., CONCUR.